DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 10 is cancelled. A complete action on the merits of pending claims 1-9 and 11-21 follows herein.

Claim Objections
Claim 15 is objected to because of the following informalities:
There are two claims numbered “15”. For the purpose of examination, the second claim “15” is considered to be claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 11-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. (hereinafter “Houser”) (US 2012/0116391 A1).
Regarding claim 1, Houser teaches
an end effector (Fig. 3A-B, Char. 200: end effector), comprising: 
an ultrasonic blade (Fig. 3A-B, Char. 210: blade); and 
(Fig. 3A-B, Char. 240: clamp arm) to transition the end effector through different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm; (Page 5, Par. [0048]) 
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
a sensor configured to transmit sensor signals indicative of the closure stages of the end effector (Page 6, Par. [0049]: an inclinometer and/or yoke sensor indicates the actuation level of the clamp arm), wherein each of the closure stages is defined by a range of angular distances between the clamp arm and the ultrasonic blade, (A first closure stage would be the range of motion of clamp arm (240) as it closes until it contacts a tissue. A second closure stage would be the range of motion as clamp arm (240) approaches blade (210) once tissue contact has been detected. The range of angular distances would be the angular distance the clamp arm travels from the first closure stage to the second closure stage, and from the second closure stage to the end of the procedure) and wherein each closure stage corresponds to a different angular distance range between the clamp arm and the ultrasonic blade; (As the end effector closes, the clamp arm (240) would travel through a range of angular distances between itself and the blade (210). For instance, assuming fully open is a 90 degree angle between clamp arm (240) and blade (210), as the end effector closes halfway it would travel an angular distance range of 45 degrees. Similarly, if it were to close one third of the way, it would travel 30 degrees, etc.) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: 
receive the sensor signals, wherein the sensor signals are indicative of the closure stages of the end effector; and (Page 6, Par. [0049]: the control unit (1000) receives signals from distal clamp sensor (226) and inclinometer (246) to determine the size and density of tissue.)
select an operational mode from operational modes delivering different ultrasonic energy outputs from the transducer based on the received sensor signals. (Page 5, Col. 2 – Page 6, Col. 1, Par. [0049], a control unit uses the signals from the inclinometer and/or the yoke sensor as well as signals from other sensors such as a force sensor to determine the size and/or density of tissue and output instructions for a transducer to operate at corresponding first, second, or third predetermined level.)
Regarding claim 3, Houser teaches the closure stages comprise an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold. (Pages 5-6, Par. [0049]; the initial closure stage would be the range of motion of the clamp arm moving from an open position to a position where tissue contact is established for the sensor (226) to detect a force measurement)
Regarding claim 4, Houser teaches the control circuit is configured to select a first operational mode delivering a first ultrasonic energy output in the initial closure stage. (Page 6, Par. [0049]; If no tissue is detected via distal clamp sensor (226) indicating that no force is applied to the clamp arm (240), then the control unit (1000) will deactivate or prevent activation of transducer (180). This creates an operational mode in which transducer (180) outputs a first ultrasonic energy output of zero in the initial closure stage.)
Regarding claim 5, Houser teaches the control circuit is configured to switch to a second operational mode delivering a second ultrasonic energy output greater than the first ultrasonic energy output beyond the predetermined threshold. (Pages 5-6, Par. [0049]: Once a force is detected by distal clamp sensor (226), indicating that tissue contact has been made, the clamp arm would reach or exceed the predetermined threshold of “tissue contact” and enter a second closure stage. The control unit (1000) could then instruct transducer (180) to activate and output at one of three predetermined non-zero output levels based on sensor signals received by control unit (1000).)
Regarding claim 6, Houser teaches the selection between operational modes is further based on at least one situational parameter. (Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three predetermined output levels for transducer (180))
Regarding claim 11, Houser teaches a drive member configured to motivate the clamp arm to move through the closure stages, (Fig. 7, Char. 642: pinion gear; Pinion gear (642) engages a rack (632) on a clamp shaft (630) which pivots the clamp arm to clamp or release tissue) and wherein each of closure stages is defined by a range of positions of the drive member. (Pages 5-6, Par. [0049]: The first closure stage would be the range of drive member positions corresponding to the clamp arm moving from an open position to a position where tissue contact is established for the sensor (226) to detect a force measurement. The second closure stage would be the range of drive member positions corresponding to the clamp arm moving from the position where the force detection occurs to a further closed position)
Regarding claim 12, Houser teaches
		an end effector (Fig. 3A-B, Char. 200: end effector), comprising: 
an ultrasonic blade; (Fig. 3A-B, Char. 210: blade) and 
a clamp arm movable relative to the ultrasonic blade (Fig. 3A-B, Char. 240: clamp arm) to transition the end effector through different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm (Pages 5-6, Par. [0049]), wherein the closure stages comprise: 
a first closure stage; (Pages 5-6, Par. [0049]; The clamp arm moving from an open position to a position where tissue contact is established for the sensor (226) to detect a force measurement) and 
a second closure stage after the first closure stage, (Pages 5-6, Par. [0049]: The range of motion of a clamp arm from the position where the force detection occurs to a further closed position.) and wherein each of the closure stages is defined by a range of angular distances between the clamp arm and the ultrasonic blade, (A first closure stage would be the range of motion of clamp arm (240) as it closes until it contacts a tissue. A second closure stage would be the range of motion as clamp arm (240) approaches blade (210) once tissue contact has been detected. The range of angular distances would be the angular distance the clamp arm travels from the first closure stage to the second closure stage, and from the second closure stage to the end of the procedure.) and wherein each closure stage corresponds to a different angular distance range between the clamp arm and the ultrasonic blade; (As the end effector closes, the clamp arm (240) would travel through a range of angular distances between itself and the blade (210). For instance, assuming fully open is a 90 degree angle between clamp arm (240) and blade (210), as the end effector closes halfway it would travel an angular distance range of 45 degrees. Similarly, if it were to close one third of the way, it would travel 30 degrees, etc.)
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
a sensor circuit configured to transmit a sensor signal indicative of detecting an initial contact of the clamp arm with the tissue; (Pages 5-6: Par. [0049]; Distal clamp sensor (226) is configured to determine the force exerted upon distal clamp pad (220) during actuation of clamp arm (240). A non-zero force measurement would be indicative of initial tissue contact) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: receive the sensor signal; (Page 6, Par. [0049])
cause the transducer to generate a first ultrasonic energy output in response to receiving the sensor signal in the first closure stage; (Pages 5-6, Par. [0049]: In the initial closure stage (before a non-zero force measurement was taken), control unit (1000) can be configured to deactivate or prevent activation of transducer (180) resulting in an ultrasonic energy output of zero) and 
cause the transducer to generate a second ultrasonic energy output greater than the first ultrasonic output in response to receiving the sensor signal in the second closure stage. (Pages 5-6, Par. [0049]; Once a force is detected by distal clamp sensor (226), indicating that tissue contact has been made, the clamp arm would reach or exceed the predetermined threshold of “tissue contact” and enter a second closure stage. The control unit (1000) could then instruct transducer (180) to activate and output at one of three predetermined non-zero output levels based on sensor signals received by control unit (1000).)
Regarding claim 13, Houser teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition from the first closure stage to the second closure stage. (Pages 5-6, Par. [0049]: As discussed above in claim 12, as the distal clamp sensor (226) detects an initial non-zero force measurement, the first closure stage would end, and the second closure stage would begin. Control unit (1000) would stop deactivating/preventing activation of transducer (180) and output instructions to activate transducer (180) at one of three non-zero predetermined output levels based on the thickness and density of the clamped tissue.)
Regarding claim 15, Houser teaches the first closure stage spans a first portion of the clamp arm range of motion up to a predetermined threshold. (Pages 5-6, Par. [0049]; The first portion of the clamp arm range of motion would be the range of motion of the clamp arm moving from an open position to a position where tissue contact is established for the sensor (226) to detect a force measurement.)
Regarding claim 16, Houser teaches the second closure stage spans a second portion of the clamp arm range of motion beyond the predetermined threshold. (Pages 5-6, Par. [0049]; The second portion of the clamp arm range of motion would be the range of motion of a clamp arm from the position where the force detection occurs to a further closed position.)
Regarding claim 17, Houser teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition of the clamp arm beyond the predetermined threshold. (Pages 5-6, Par. [0049]: Once a force is detected by distal clamp sensor (226), indicating that tissue contact has been made, the clamp arm would reach or exceed the predetermined threshold of “tissue contact” and enter a second closure stage. The control unit (1000) could then instruct transducer (180) to activate and output at one of three predetermined non-zero output levels based on sensor signals received by control unit (1000). The first ultrasonic energy output would be an output of zero, while the second ultrasonic energy output would be a nonzero output)
Regarding claim 18, Houser teaches at least one of the first ultrasonic energy output and the second ultrasonic energy output is further determined by at least one situational parameter. (Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three non-zero predetermined output levels for transducer (180))

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1) in view of Boudreaux et al. (hereinafter “Boudreaux”) (US 9,241,731 B2).
Regarding claim 2, Houser teaches the use of operational modes of varying output levels (Pages 5-6, Par. [0049])
Houser does not explicitly teach the varying output levels can include a low energy operational mode configured to cause tissue separation but not tissue coagulation; and a high energy operational mode configured to cause the tissue coagulation.
Boudreaux, in an analogous device, teaches
(Col. 18, Lines 41-59: the different frequencies are “operational modes”) comprising
a low level energy operational mode configured to cause tissue separation but not tissue coagulation; (Col. 18, Lines 41-55) and 
a high energy operational mode configured to cause tissue coagulation (Col. 18, Lines 55-59)
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser to incorporate the teachings of Boudreaux and make the device capable of applying a low energy operational mode capable of causing tissue separation but not tissue coagulation, as well as  a high energy mode capable of causing tissue coagulation. Doing so would provide better tissue coagulation capabilities, as well as allow the device to be efficiently used in various procedures such as those that do not require tissue coagulation. This would increase the versatility and convenience of the device to the user.
Regarding claim 14, Houser teaches the use of operational modes of varying output levels (Pages 5-6, Par. [0049]) 
Houser does not explicitly teach the first ultrasonic energy output is configured to cause tissue separation but not tissue coagulation, and wherein the second ultrasonic energy output is configured to cause the tissue coagulation.
(Col. 18, Lines 41-59)
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser to incorporate the teachings of Boudreaux and make the device capable of applying a low energy operational mode capable of causing tissue separation but not tissue coagulation, as well as  a high energy mode capable of causing tissue coagulation. Doing so would provide better tissue coagulation capabilities, as well as allow the device to be efficiently used in various procedures such as those that do not require tissue coagulation. This would increase the versatility and convenience of the device to the user.
Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1) in view of Allen (US 8,038,693 B2).
Regarding claims 7 and 19, Houser does not explicitly teach the at least one situational parameter comprises a type of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a type of tissue. (Col. 10, Lines 55-67)
Regarding claims 9 and 21, Houser does not explicitly teach the at least one situational parameter comprises a composition of the tissue. 
(Col. 10, Lines 55-67: the “water content in tissue” would be included in the composition of the tissue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on situational parameters comprising at least one of type of tissue, anatomical location of tissue, and composition of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claims 8 and 20, Houser and Allen do not explicitly teach the at least one situational parameter comprises anatomical location of the tissue. However, Houser does teach the use of “a GPS receiver and/or other positional electronics” integrated into the surgical instrument and used by control unit (1000) to determine/indicate a surgical path, and if the clamp arm (240) and/or blade (210) are oriented for optimum cutting of the tissue. (Page 8, Col. 2, Par. [0066]). Furthermore, tissue type and composition of the various anatomical body parts are well known and documented in the art. In light of Allen’s teaching of the at least one situational parameter comprising tissue type or composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally determine an anatomical location using the “positional electronics” of Houser and the tissue type and composition.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive as the added claim limitation “wherein each of the closure stages is defined by a range of angular distances between the clamp arm and the ultrasonic blade, and wherein each closure stage corresponds to a different angular distance range between the clamp arm and the ultrasonic blade” in the amended claims are still present in the previously cited prior art as discussed in the rejections to claims 1 and 12 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        /Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794